Case 3:19-cv-00383-TJC-PDB Document 34 Filed 08/26/19 Page 1 of 12 PageID 245



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


W.G. YATES & SONS CONSTRUCTION
CO. AND AFFILIATED COMPANIES,

                  Plaintiff,                          Case No. 3:19-cv-00383-TJC-PDB

versus


RACHEL RYALS AND JONATHAN J.
LUCA
          Defendants.

______________________________________________________________________________

            PLAINTIFF’S MOTION TO COMPEL DEFENDANTS’ RESPONSES
             TO INTERROGATORIES AND REQUESTS FOR PRODUCTION


         NOW COMES Plaintiff W.G. Yates & Sons Construction Co. and Affiliated Companies

(“Plaintiff”) and, pursuant to Federal Rule of Civil Procedure 37 and Local Rule 3.04 moves the

Court for an order compelling Defendants Rachel Ryals (“Ryals”) and Jonathan J. Luca (“Luca”)

to provide expedited responses to Plaintiff’s First Set of Interrogatories and Requests for

Production and awarding Plaintiff the reasonable costs and attorneys’ fees incurred in connection

with this motion.

         Plaintiff respectfully requests that the Court consider this motion on an expedited basis. In

support of its motion, Plaintiff submits the following:




                                                  1
Case 3:19-cv-00383-TJC-PDB Document 34 Filed 08/26/19 Page 2 of 12 PageID 246



                                         BACKGROUND

   A. Plaintiff’s Allegations

   It appears Defendants will not participate in this litigation unless or until the Court rules on the

pending motion to dismiss. Meanwhile, Plaintiff continues to incur attorneys’ fees and costs for

its efforts to recover Plaintiff propounded interrogatories and requests for production to

Defendants on June 27, 2019. Defendants have failed to provide any responses to date, much less

make any effort to confer with Plaintiff in good faith to resolve this discovery dispute.

   Much of the relevant factual background is already set forth in Plaintiff’s motion for leave to

amend the Complaint and its response to Defendants’ motion for protective order (Doc. 30). For

the purpose of this motion, the relevant facts are:

      Plaintiff is the “Plan Administrator” for the self-funded W.G. Yates & Sons Construction
       Co. and Affiliated Companies Employee Major Medical Plan (the “Plan”) and is therefore
       a “fiduciary” under the Plan pursuant to 29 U.S.C. § 1002(21).
      The Plan is an “employee benefit plan” pursuant to 29 U.S.C. § 1002(3). (Doc. 10 ¶1.)
      Ryals, whose husband was employed by Plaintiff, is a participant and beneficiary of the
       Plan. (Id. ¶3, 5.)
      After she incurred injuries in an accident around December 27, 2015, the Plan paid Ryals
       $138,784.17 in medical claims related to the accident. (Id. 6.)
      Under the terms of the Plan, Ryals assigned the Plan any and all rights she had to recoveries
       for her injuries from a responsible third party when she accepted the medical benefits. (Id.
       ¶8. See Docs. 10-1, 10-2.)
      In fact, Ryals recovered funds for her injuries in the settlement of a personal injury lawsuit
       in December 2017. (Doc. 10 ¶7.)
      As Ryals’ counsel in the personal injury lawsuit, Luca retained the entire amount of the
       settlement funds from the personal injury action in his trust account including at the time
       Defendants received notice of the Plan’s right of subrogation and reimbursement. (Id. ¶¶10-
       11; Doc. 17 at 2.)
      Despite having knowledge of the Plan’s rights of subrogation and reimbursement with
       respect to the settlement funds from the personal injury action, Defendants have refused
       and continue to refuse to reimburse the Plan in any amount. Defendants have therefore
       violated the terms of the Plan, breached their fiduciary duty, and engaged in conduct
       prohibited by ERISA.

                                                  2
Case 3:19-cv-00383-TJC-PDB Document 34 Filed 08/26/19 Page 3 of 12 PageID 247



   The Second Amended Complaint was filed on March 12, 2019. (Doc. 10.) On May 30, 2019,

counsel for the parties conducted a case management conference pursuant to Local Rule 3.05 and

Federal Rule of Civil Procedure 26(f) to discuss deadlines for initial disclosures and discovery,

and settlement. Defendants’ counsel acknowledged the plausibility of Plaintiff’s claims but stated

there is no possibility of settlement while the motion to dismiss remains pending. Nevertheless,

Defendants’ counsel suggested that the parties begin conducting discovery in order to facilitate

settlement negotiations.

   B. Status of Discovery

       On June 1, 2019, the parties exchanged initial disclosures. (See Initial Disclosures, attached

hereto as Exhibit 1.) Notably, both Plaintiff and Defendants identified Jonathan J. Luca and

Rachel Ryals as “individual[s] likely to have discoverable information that [they might] use to

support [their] claims.” (Id.) Defendants further identified certain documents that might be used

in support of their defense, including, inter alia, Rachel Ryals litigation file (with respect to which

Defendants claimed attorney-client privilege) and communications between the parties regarding

Plaintiff’s and/or the Plan’s claims to reimbursement.

       After the Court issued its Case Management and Scheduling Order (Doc. 25.), Plaintiff

propounded interrogatories and requests for production of documents, to each Defendant, on June

27, 2019. (See Plaintiff’s First Interrogatories and Requests for Production to Defendants Ryals

and Luca, respectively, attached hereto as Exhibit 2.) On Friday, July 26, 2019, on the eve of the

July 29 deadline to respond, Defendants’ counsel raised two global objections to the Plaintiff’s

discovery that:: (1) the confidential settlement agreement for the underlying personal injury action

prohibits disclosure of, or reference to, the settlement amount; and (2) the Requests seek “personal

and attorney financial records which are overly broad and invade privacy and attorney-client



                                                  3
Case 3:19-cv-00383-TJC-PDB Document 34 Filed 08/26/19 Page 4 of 12 PageID 248



matters, while other requests invade work-product.” (See Correspondence of July 26, 2019,

attached hereto as Exhibit 3.)1 Notably, Defendants have not raised any objection as to the

relevance of the discovery requests, nor has he individually identified which requests are

purportedly privileged or provided a privilege log. (See id.) Less than three hours after raising their

objections, Defendants filed a motion for protective order. (Doc. 29.) To date, Plaintiff has not

received any specific objections to its interrogatories or requests for production, much less any

responses.

    C. Consultation with Opposing Counsel Pursuant to Local Rule 3.01(g)

    Nonetheless, Plaintiff’s counsel renewed the offer to discuss a protective order in this matter

and offered to discuss the scope of discovery further upon receipt of Defendants’ objections to the

Requests. (See Ex. 3.) Defendants did not respond.

         Having received no responses to its Requests by the deadline of July 31, 2019, Plaintiff’s

counsel granted Defendants an extension of time to respond to the Requests until August 9, 2019

and communicated Plaintiff’s intent to seek to compel the responses if none were received. (See

Correspondence of July 31, 2019, attached hereto as Exhibit 5.) Defendants did not respond.

         Plaintiff’s counsel called Defendants’ counsel again on August 6, 2019. Defendants’

counsel was unavailable, but Plaintiff’s counsel left a message with his office and subsequently

followed up via email. (See Correspondence of August 6-8, attached hereto as Exhibit 6.)

Plaintiff’s counsel attempted to contact counsel for Defendants again on August 8 to discuss the

disputed issues reflected in the contemporaneously filed motions, to no avail. (Id.) After the Court

denied Defendants’ motion for protective order, Plaintiff’s counsel contacted Defendants’ counsel



1
 Prior to the parties’ case management conference, Plaintiff’s counsel proposed the parties stipulate to a protective
order in light of the need to conduct discovery of both defendants’ financial information and documents containing
Ryals’ medical information. (See Correspondence of May 29, 2019, attached hereto as Exhibit 4.)

                                                         4
Case 3:19-cv-00383-TJC-PDB Document 34 Filed 08/26/19 Page 5 of 12 PageID 249



once again on August 22, 2019. (See Correspondence of August 22, attached hereto as Exhibit 7.)

Plaintiff’s counsel followed up again via telephone on August 23, to no avail. Defendants have yet

to respond nor have they timely responded to discovery.2

                                           LAW & ARGUMENT

        Federal Rule of Civil Procedure 37(a)(3) permits a party to move for an order to compel

responses to interrogatories and requests for production by any other party who has failed to

respond pursuant to Rules 33 and 34. Fed. R. Civ. P. 37(a)(3)(iii), (iv). Plaintiff propounded its

interrogatories and requests for production on June 27, 2019 pursuant to Federal Rules of Civil

Procedure 33 and 34. Despite Plaintiff’s good-faith effort to confer with Defendants, including a

voluntary extension of time, Defendants have failed to respond to the interrogatories and requests

for production. As such, this motion to compel is warranted.

    A. Defendants’ Objections are Spurious

        To the extent Defendants are relying on the pending motion for protective order, the motion

does not obviate their need to provide written responses. Rule 33 requires that interrogatories be

answered within thirty (30) days of service, “separately and fully in writing under oath.” Fed. R.

Civ. P. 33(b). Objections not stated are waived, absent showing good cause. Id. A party must state

any objections to interrogatories and/or requests for production with specificity and describe the

grounds of the objection. Id.; Fed. R. Civ. P. 34(b)(2). If any documents are withheld on the basis

of an objection, the responding party must so state and identify the material being withheld. Fed.

R. Civ. P. 34(b)(2). Information withheld on the basis of privilege must be identified in a privilege




2
 On June 27, 2019, Plaintiff also served requests for admission on Defendants; however, Defendants did not submit
objections as required by Federal Rule of Civil Procedure 36 or timely respond at all. The requests for admission to
Defendants are now deemed admitted. Fed. R. Civ. P. 36(a)(3).

                                                         5
Case 3:19-cv-00383-TJC-PDB Document 34 Filed 08/26/19 Page 6 of 12 PageID 250



log. See Fed. R. Civ. P. 26(b)(5). Here, Defendants have not satisfied any of these requirements

at all.

          Courts have previously found such conduct sufficient grounds to grant a motion to compel.

McMillan v. Dep't of Corr., No. 5:13-CV-292-WS-GRJ, 2014 WL 12639343, at *1 (N.D. Fla. Apr.

28, 2014) (compelling the defendant to respond to interrogatories); Fed. Deposit Ins. Corp. v. Old

Republic Nat'l Title Ins. Co., No. 12-81172-CIV, 2013 WL 12096453, at *4 (S.D. Fla. Nov. 13,

2013) (Because the plaintiff “failed to specifically object by identifying why the documents should

not be discoverable,” it was ordered to produce the documents sought by the defendant). Accord.

e.g. Heald v. Hill-Rom Co., Inc., CV 105-187, 2006 WL 8436154, at *1 (S.D. Ga. Sept. 20, 2006).

          Defendants’ motion for protective order seeks to prohibit discovery of two categories of

information: (1) information subject to the confidentiality provision of a settlement agreement,

including any reference thereto; and (2) “attorney-client or work product material.” (Doc. 29 ¶¶ 1-

2, 4.) As demonstrated in Plaintiff’s response to the motion for protective order, Defendants’

purported objections are legally baseless because (1) in this context, confidential settlement

agreements are discoverable as a matter of law; and (2) Defendants may not provide answers that

conflict with the “sword and shield doctrine.” (Doc. 30 at 6-8.) As such, Section D of the response

is incorporated as if fully set forth herein.

          Moreover, these objections are largely inapplicable to the interrogatories and requests for

production that Plaintiff served on Defendants in the first place. As a threshold matter, Plaintiff is

entitled to discovery relevant to the amount of damages at issue and other standard matters, such

as discovery directed at identifying relevant witnesses and documents and impeachment evidence.

To the extent the information sought is not privileged: Ryals must respond to the Interrogatory

Nos. 8-13 and Request for Production Nos. 2-3, 22, 13-21; and Luca must respond to Interrogatory



                                                   6
Case 3:19-cv-00383-TJC-PDB Document 34 Filed 08/26/19 Page 7 of 12 PageID 251



Nos. 4, 10-15 and Request for Production Nos. 8, 13, 16-21, and 23. (See ___.)3

    B. Plaintiff is Entitled to the Discovery it Seeks

        Federal Rule of Civil Procedure provides that “[p]arties may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1).

The discovery must be “proportional to the needs of the case,” however, information and

documents “need not be admissible in evidence to be discoverable.” Id. Here, Plaintiff is entitled

to discovery of information relevant to its claims of breach of fiduciary duty and for equitable

relief under ERISA.

           i.    Breach of Fiduciary Duty

        To prove its breach of fiduciary claim Plaintiff must show, in part, that Defendants are

fiduciaries. Perez v. DSI Contracting, Inc., No. 1:14-CV-282, 2015 WL 12618779, at *5 (N.D. Ga.

July 24, 2015) (summarizing case law). As Defendants have acknowledged, the statutory definition

of “fiduciary” entails the exercise of discretion, authority, or control over the management or

disposition of Plan assets. (Doc. 12 ¶6) (citing 29 U.S.C. § 1002(21)(A)). Therefore, whether

Defendants are fiduciaries within the statutory definition depends on the extent to which they

respectively exercised discretion, authority, or control with respect to the settlement funds from

the personal injury action.

        The motion to dismiss conveniently leaves out that prior to the filing of this lawsuit, the

parties engaged in discussions regarding the reimbursement claim for seven months. For much of

this time, on information and belief, Defendants retained possession of the full amount of

settlement funds from the personal injury action including during discussions of the Plaintiff’s

rights of subrogation and reimbursement under the terms of the Plan. Upon information and belief,


3
 Note that, as set forth below, the confidentiality of information related to settlement agreements is no grounds for
objecting to these requests.

                                                         7
Case 3:19-cv-00383-TJC-PDB Document 34 Filed 08/26/19 Page 8 of 12 PageID 252



Luca disbursed an amount of the settlement funds to Ryals by February or March 2019 (which

funds are Plan assets by its plain terms). Moreover, Defendants admit that the funds “have been

commingled into various checking accounts and spent, in part, to purchase a truck.” (Doc. 12 ¶18.)

These actions form the very basis of Plaintiff’s claim and Plaintiff is entitled to discovery of the

extent of Defendants’ exercise of discretion over Plan assets.

   Accordingly, Plaintiff entitled to complete responses to the interrogatories and requests for

production aimed at the following categories of information:

      Defendants’ knowledge of the Plan’s subrogation and reimbursement rights. (See Request
       for Production Nos. 3, 12 to Ryals; Request for Production Nos. 2, 9, 14-15, 20 to Luca.)
      Any discretion, authority, or control exercised with respect to settlement funds belonging
       to Plaintiff under the terms of the Plan. (See Request for Production Nos. 3, 23, 24 to Ryals;
       Request for Production Nos. 2, 14-15, 20, 22 to Luca.)
      Information about the underlying facts and scope of Ryals’ representation in the personal
       injury action, including the representation of Luca. (See Interrogatory No. 1, 14, 16 and
       Request for Production Nos. 3, 10, 19 to Ryals; Interrogatory No. 9 and Request for
       Production Nos. 2, 4, 20 to Luca.)
      Information about the underlying facts and scope of Defendants’ representation regarding
       Plaintiff’s reimbursement claims, including during the period preceding this litigation. (See
       Interrogatory No. 17 and Request for Production Nos. 3, 22 to Ryals; Interrogatory No. 9
       and Request for Production Nos. 2, 4, 14, 15, 20 to Luca.)


         ii.   Equitable Relief

       This Court has previously held that “the existence, identification and dissipation of [a

defendant’s] settlement proceeds are relevant to [a plaintiff’s] ability to recover on [an] equitable

claim” under ERISA. UnitedHealth Grp., Inc. v. Dowdy, No. 806CV2111T23EAJ, 2007 WL

3202473, at *2 (M.D. Fla. Oct. 29, 2007). Moreover, “such discovery is relevant to [the

defendants’] possession and control over the settlement funds.” Id. (citing Sec. Mut. Life Ins.

Co. v. Joseph, No. 06-CV-4804, 2007 U.S. Dist. LEXIS 47664, at *6-7 (E.D. Pa. June 29, 2007);

Cruz v. Sun Life Assur. Co., No. 07-2391, 2007 U.S. Dist. LEXIS 653388, at *5 (D.N.J. Sept. 4,

                                                 8
Case 3:19-cv-00383-TJC-PDB Document 34 Filed 08/26/19 Page 9 of 12 PageID 253



2007)). As Defendants themselves have pointed out in their motion to dismiss, Plaintiff’s ability

to recover in equity is wholly dependent on whether it can trace the Plan assets to identifiable funds

from which it can recover. (Doc. 12 ¶18.)

   Accordingly, Plaintiff is entitled to complete responses to the interrogatories and requests for

production aimed at information that would allow them to meet their burden of proof on a claim

for equitable relief: information about the existence of identifiable settlement funds (i.e. tracing)

including, but not limited to, any custodian of such funds, the location and amount of any such

funds, and witnesses with knowledge or involvement in such facts. (See Interrogatory Nos. 3-6, 15

and Request for Production Nos. 3-9 to Ryals; Interrogatory Nos. 1-3, 5-6, 8 and Request for

Production Nos. 2, 4-8, 10-12, 14 to Luca.)

   C. Defendants’ Assertion of Privilege

   To the extent the information sought is privileged, Defendants bear the burden of proof.

Bermuda Dunes Private Residences Condo. Ass’n, Inc. v. Empire Indem. Ins. Co., No. 6:16-CV-

1801ORL37GJK, 2017 WL 7731862, at *2 (M.D. Fla. Aug. 18, 2017). As such, Defendants must

make “a particularized evidentiary showing and provide a privilege log” that shows (1) each

document subject to the privilege asserted; (2) the authors of the documents and the respective

capacity of each; (3) the custodians of the documents and the respective capacity of each; (4) the

subject matter of the document; (5) the purpose for which each document or communication was

prepared or authored; the degree of confidentiality afforded the communication or document; (7)

the specific discovery requests to which the communication or document is responsive; and (8) a

detailed explanation or privilege and why such information is prohibited from discovery. Id. (citing

case law by way of example).




                                                  9
Case 3:19-cv-00383-TJC-PDB Document 34 Filed 08/26/19 Page 10 of 12 PageID 254



    However, “[t]he attorney client privilege [] protects only ‘disclosure of communications; it

 does not protect disclosure of the underlying facts by those who communicated with the attorney.’”

 Slep-Tone Entm’t Corp. v. Johnson, 518 F. App’x 815, 821 (11th Cir. 2013) (quoting Upjohn Co.

 v. United States, 449 U.S. 383, 395 (1981)). Indeed, Defendants themselves have identified their

 role as witnesses with relevant information in this matter, including the information in Ryals’

 litigation file. Plaintiff is still entitled to discovery of relevant facts underlying the material

 Defendants seek to withhold on the grounds of privilege. FTC v. CyberSpy Software, LLC, No.

 6:08-CV-1872-ORL-31, 2009 WL 8708856, at *2 (M.D. Fla. May 26, 2009) (citing Dunkin’

 Donuts, Inc. v. Mary’s Donuts, Inc., 206 F.R.D. 518, 520 (S.D. Fla. 2002)); Ocwen Loan Serv.,

 LLC v. Accredited Home Lenders, Inc., No. 608CV214ORL31GJK, 2008 WL 11335099, at *2

 (M.D. Fla. Aug. 11, 2008) (compelling the deposition of the defendant’s attorney).

        Moreover, Defendants must not use the privilege (or work product doctrine) as a sword

 and a shield. Sword and shield doctrine “typically applies when a party’s attorney must testify as

 a result of the factual issues injected into the lawsuit by the party.” Wiand v. Wells Fargo Bank,

 N.A., No. 8:12-CV-557-T-27EAJ, 2013 WL 6170616, at *1 n. 1 (M.D. Fla. Nov. 22, 2013) (citing

 Allstate Ins. Co. v. Levesque, 263 F.R.D. 663, 667 (M.D. Fla. 2010)). To the extent Defendants

 will rely on their conduct in their defense of the Plaintiff’s allegations—as they have in the pending

 motion to dismiss—Defendants may not withhold the information. Fid. Guar. Ins. Co. v. Ford

 Motor Co., No. 609CV595ORL31KRS, 2010 WL 11507576, at *2 (M.D. Fla. Feb. 17, 2010);

 F.T.C. v. CyverSpy Software, LLC, No. 6:08-CV-1872-ORL-31, 2009 WL 8708856, at *2 (M.D.

 Fla. May 26, 2009); Ocwen Loan Serv., LLC v. Accredited Home Lenders, Inc., No.

 608CV214ORL31JGK, 2008 WL 11335099, at *2 (M.D. Fla. Aug. 11, 2008).




                                                  10
Case 3:19-cv-00383-TJC-PDB Document 34 Filed 08/26/19 Page 11 of 12 PageID 255



                                     REQUEST FOR RELIEF

    A. The Circumstances Merit Expedited Consideration of this Motion

    Even considering the pending motion to dismiss, Plaintiff has failed to raise any objection to

 the sufficiency of the pleadings of Plaintiff’s claim for equitable relief. In fact, Defendants’ motion

 expressly acknowledges Plaintiff’s burden of proof with respect to its equitable claim. Plaintiff has

 a reasonable fear that, given the totality of Defendants’ conduct is motivated by their intent to

 delay proceedings and dissipate any Plan assets remaining in their possession.

    B. An Award of Attorneys’ Fees and Costs is Warranted by the Circumstances

    Defendants’ absolute refusal to participate in discovery in this matter has caused Plaintiff to

 incur attorneys’ fees and costs in its attempts to resolve the discovery dispute and in preparing the

 instant motion to compel. Plaintiff anticipates additional costs will be incurred in reviewing any

 response to this motion by Defendants and in arguing this motion before the Court. As such,

 Plaintiff submits that an award of such fees and costs is warranted under Federal Rule of Civil

 Procedure 37(a)(5). See also Am. Auto. Ass'n v. Porter, No. 615CV631ORL18KRS, 2015 WL

 12843858, at *1 (M.D. Fla. Oct. 27, 2015) (it is well settled that “[a] non-moving party's failure to

 lodge specific objections is generally viewed as fatal”).



                                                        /s/ Karuna Davé___________________
                                                        R. Scott Callen (Bar No. 0146242)
                                                        THE KULLMAN FIRM
                                                        2915 Kerry Forest Parkway, Suite 101
                                                        Tallahassee, Florida 32309
                                                        Telephone: (850) 296-1953
                                                        sc@kullmanlaw.com

                                                        Heather F. Crow (Bar No. 115437)
                                                        Karuna Davé
                                                        Admitted pro hac vice
                                                        THE KULLMAN FIRM

                                                   11
Case 3:19-cv-00383-TJC-PDB Document 34 Filed 08/26/19 Page 12 of 12 PageID 256



                                                         1100 Poydras Street, Suite 1600
                                                         New Orleans, Louisiana 70163
                                                         Telephone: (504) 524-4162
                                                         Facsimile: (504) 596-4114
                                                         hfc@kullmanlaw.com
                                                         kd@kullmanlaw.com

                                                         COUNSEL FOR PLAINTIFF




                                     CERTIFICATE OF SERVICE

            I certify that on the 26th day of August, 2019, I caused to be served the foregoing pleading

 by U.S. mail, postage prepaid, and/or by using the Court’s CM/ECF system, on the following

 parties:

                                          RACHEL RYALS
                                          56146 HAYLIE LANE
                                          CALLAHAN, FL 32011

                                          AND

                                          JONATHAN J. LUCA
                                          904 ANASTASIA BOULEVARD
                                          ST. AUGUSTINE, FL 32080

                                                         /s/ Karuna Davé
                                                         Karuna Davé




                                                    12
